Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Feb. 2017). 
Wang, page 7, teaches exfoliation by freeze-thaw approach. In a typical process, the MAMS-1 crystals were dispersed in ethanol or hexane and heated in hot water bath and then immediately frozen in liquid nitrogen bath (196C) until complete freeze. After that, the solidified mixtures were thawed in hot water bath (80C) again. The freeze-thaw cycle was repeated several times depending on the solvent. The un-exfoliated MAMS-1 crystals were removed from the supernatant by centrifugation. 
A preamble of “for preparing a metal- free few layer phosphorus nanomaterial from a bulk layer structured phosphorus material wherein the material is black phosphorus, red phosphorus, or violet phosphorus and further wherein the material is a black phosphorus material and the few layer phosphorus material is a few layered black phosphorus nanomaterial”” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.

Regarding claim 11, Wang teaches ethanol. 

Regarding claim 13, the method as taught by Wang is the same method as claimed in claim 1 and therefore it would be expected that the method as taught by Wang would have substantially have no oxidation occurring as claimed in claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Feb. 2017) as applied to claim 1 in view of Song et al (Jun. 7, 2017). 
Although Wang teaches the solidified mixtures were thawed in hot water bath, Wang does not teach a step of ultrasonification. 
These unique anisotropic nanosheets are successfully fabricated from their polymer-like bulk counterparts through a gentle water freezing-thawing approach.
Song, pages 2-3, teaches rapid freezing of the mixture by pouring liquid nitrogen onto the dispersion resulted in Sb2Se3 fragment, emphasizing the importance of slow freezing and expansion. Then, the frozen mixture was naturally thawed into liquid at room temperature, followed by ultrasonic dispersion using a power of 27 W. 
Song, page 3, teaches it should be noted that only by the combination of freezing-thawing and sonification could bulk Sb2Se3 be intercalated into free 2D nanosheets; sole water soaking always failed to produce 2D Sb2Se3.
Song, page 6, teaches then, the frozen mixture was naturally thawed into liquid at room temperature, followed by gentle ultrasonic dispersion for 40 min.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a step of ultrasonifying as taught Song into the freeze-thaw cycle as taught by Wang to ensure the ethanol intercalates into the MAMS-1 crystals and therefore ensure exfoliated MAMS-1 crystals.

Regarding claim 28, Song, page 6, teaches then, the frozen mixture was naturally thawed into liquid at room temperature, followed by gentle ultrasonic dispersion for 40 min.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to reduce the ultrasonifying as long as the maximum amount of exfoliated MAMS-1 crystals are achieved. 
Response to Arguments
Applicant’s arguments, filed 9/19/22, with respect to the rejection(s) of claims 1, 9-11 and 13-14 under Sofer and Lipinska have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang in view of Song. 
Further, examiner suggests the following amendments:
Amend “Method” to “A method” in claim 1. 
Amend “Method” to “The method” in claims 9-11, 13-14 and 27-28. 

Further, the term “few-layer” in claims 1, 10 and 14 is a relative term which renders the claim indefinite. The term “few-layered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, the term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “few-layered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, the term “about” in claim 28 is a relative term which renders the claim indefinite. The term “few-layered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of “organic solvents”, and the claim also recites “more preferably the solvent is N-methyl-2-pyrrolidone” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150266885 teaches subsequently this mixture is optionally sonicated for 5-15 minutes to get a homogenous dispersion and degassed through three freeze-pump-thaw cycles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/28/22